 In the Matterof KING BROOKS, INC.,, EMPLOYERandAMALGAMATEDCLOTHING WORKERS OF AMERICA,CIO,,PETITIONERCase No. 7-RC-532.-Decided June 28, 1949DECISIONANDORDERUpon a petition duly filed, ,a hearing was held before Francis E.Burger, hearing officer of the National Labor Relations Board.Atthe hearing, the Employer moved to dismiss the petition on the groundthat it is not engaged in commerce within the meaning of the Act.For the reasons stated below, the motion is hereby denied.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Employer, a Michigan corporation, operates a men's retailclothing and furnishings store in Detroit, Michigan.It annually pur-chases merchandise valued at approximately $420,000, of which about90 percent is obtained outside the State of Michigan. It annuallysells merchandise valued at approximately $700,000, all of which is soldlocally.We find, contrary to the contention of the Employer, that it is en-gaged in commerce ,within-the meaning of the Act. In view of thelarge volume of the Employer's business, we also believe that it willeffectuate the policies of the Act to assert jurisdiction in this case.,,2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.IMatter of P. B. Magrane Store, Ina.,84 N. L. R. B. 3455 ;Matter of Parka-BelkCompany of Elizabethton,77 N. L.R. B. 429.84 N. L. R. B., No. 74.652 KING BROOKS, INC.6533.The alleged question concerning representation :No question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act for the following reasons :On March 18, 1949, pursuant to an agreement between the Petitionerand the Employer, the Michigan State Labor Mediation Board con-ducted an election by secret ballot to determine whether or not theemployees in the unit alleged herein to be appropriate desired to berepresented by the Petitioner for collective bargaining purposes.Of21 eligible voters who participated in the election, 18 voted against, and3 voted 'for, the Petitioner.Three weeks after it had lost the State-conducted election, the Petitioner filed the present petition with thisBoard.As evidence of its representation the Petitioner submitteddesignations signed by approximately half of the employees in theappropriate unit. All these designations were dated before March18, 1949, the date of the State-conducted election. In view of theoutcome of that recent election, the evidence of representation submitted by the Petitioner appears to be of dubious value.We thereforequestion whether there is sufficient likelihood that a statutory bargain-ing representative would be selected at this time to warrant expendingBoard resources to conduct an election.'Accordingly, we shall dismissthe petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.Matter ofConsolidated SteamshipCompany,75 N L. R. B 1254.853396-50-vol 84-41